                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10

                                  11    BRANDON L. BURNS,                                   Case No. 18-CV-04581 LHK (PR)

                                  12                    Plaintiff,                          ORDER OF DISMISSAL
Northern District of California
 United States District Court




                                  13            v.

                                  14    DEPUTY S.L. THOMPSON, et al.,

                                  15                    Defendants.

                                  16

                                  17          Plaintiff, a California state pretrial detainee proceeding pro se, filed a civil rights complaint

                                  18   under 42 U.S.C. § 1983. On October 15, 2018, the court dismissed plaintiff’s complaint with

                                  19   leave to amend within twenty-eight days, and advised plaintiff that his failure to file an amended

                                  20   complaint within twenty-eight days would result in his case being dismissed. Dkt. No. 6.

                                  21          The time to comply has passed, and plaintiff has failed to file an amended complaint.

                                  22   Accordingly, this case is DISMISSED without prejudice.

                                  23          The Clerk shall terminate all pending motions and deadlines and close the file.

                                  24          IT IS SO ORDERED.

                                  25   DATED:        11/26/2018
                                                                                     LUCY H. KOH
                                  26
                                                                                     UNITED STATES DISTRICT JUDGE
                                  27   Case No. 18-CV-04581 LHK (PR)
                                       ORDER OF DISMISSAL
                                  28
